The part of the decree appealed from by-complainant i|iodified, so as to declare that the general dismissal of the bill as to the defendant Benedict shall be without prejudice to the rights of the complainant in any lulurc litigation in reference to the furniture, horses, and carriages. And upon the cross appeal, the bill, as to all the other matters in controversy in this suit, dismissed without prejudice to either of the parties in any future litigation ; with costs to Benedict and Sheldon upon their cross appeal; but without costs to either party upon complainant’s appeal.